DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.

 Allowable Subject Matter
Claims 1-3, 9-17 and 25-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a solid electrolyte material represented by the formula Li6-3zYzX6 where 0<z<2 is satisfied, and X represents Cl, with a specified crystal phrase with peaks within specified ranges of diffraction angles, and wherein FWHM5/2θc5≥ 0.015; is allowable over the prior art.
The closest prior art is considered to be Bohnsack et al.; “Ternare Halogenide vom Typ A3MX6 VI. Ternare Chloride der Selten-Erd-Elemente mit Lithium, Li3MCl6 (M=Tb-Lu, Y, Sc): 
Bohnsack discloses Li3MCl6 (M=Tb-Lu, Y, Sc) (abstract). Bohnsack explicitly teaches two types of Li3YCl6 wherein one type has the crystal structure P3m1 (thus a crystal structure in Li3ErCl6 belonging to space group P-3m1), and the other has the crystal structure of Pnma (thus a crystal structure in Li3YbCl6 belonging to space group Pnma) (Table 1, p. 1068). The lattice constants for the P3m1 example are a=1120.2 pm, c=603.2 pm (Table 1), and the lattice constants for the Pnma example are a=1293.0 pm, b=1121.2 pm, and c=604.0 pm (Table 1). Bohnsack teaches these materials have excellent lithium-ion conductivity (Introduction/Einleitung, pp. 1067-1068), and is therefore an electrolyte. Therefore, because Bohnsack teaches Li3YCl6 (of either P3m1 or Pnma crystal structure), this composition anticipates the claimed composition of Li6-3zYz-X6 when z=1 and X is Cl.
However, while Bohnsack teaches the examples with the same space groups, said examples also have the same or similar parameters (a, b, c, alpha, beta, gamma) (see table below comparing examples of the instant specification A2 and C3 with Bohnsack examples of P3m1 and Pnma crystal groups), Bohnsack does not explicitly disclose the claimed properties of peaks within the claimed regions, nor the limitation of wherein: “FWHM5 denoting a full width at half maximum of the X-ray diffraction peak observed within the range of 29.8° to 32° in the X-ray diffractometry using Cu-Kα rays, and 2θc5 denoting a diffraction angle at the center of the X-ray diffraction peak satisfy: FWHM5/2θc5 ≥ 0.015”. 
The examples of Bohnsack are compared to Examples A2 and C3 of the instant specification in the table below.

Instant Specification


Fifth crystal

A2
C3
Bohnsack Examples
X=Cl
 

P-3m1/LEC
Pnma/LYC
P3m1
Pnma
angstroms
a
11.202
12.93
11.202
12.93
not 
 
b
11.202
11.202
11.202
11.212
disclosed
 
c
6.032
6.04
6.032
6.04
 
 
alpha
90
90
90
90
not 
 
beta
90
90
90
90
disclosed
 
gamma
120
90
120
90
 
 
peaks
15.8
15.8
 
 
15.3
16.3
 
31.4
31.2
 
 
29.8
32
 
40.9
40.7
 
 
38.5
41.7
 
48.7
48.6
 
 
46.3
50.4
 
53.6
53.7
 
 
50.8
55.4
I-LEC(303)/110
26%
n/a




FWHM peak
31.4
31.2




FWHM/2theta
1.80%
1.75%






In the declaration filed 9/3/2021, the Applicant makes the argument that Bohnsack has high crystallinity from the manufacture which uses slow cooling (see declaration at page 3), and therefore the FWHM becomes very small. Applicant argues that the instant application has a low crystallinity because of the mechanochemical synthesis steps (see declaration at page 3), and therefore the FWHM becomes large.
The claim requires “FWHM5/2θc5 ≥ 0.015”. Therefore, a very small FWHM means a smaller value, and therefore not likely to obtain a value greater than or equal to 0.015, whereas a large FWHM means a larger value, likely to obtain a value greater than or equal to 0.015.
Applicant further calculates XRD patterns from structure information disclosed in Bohnsack (see declaration at lower half of page 3 and 5-9). Applicant shows that the XRD values of Bohnsack are different from the claimed composition and application, and therefore do not inherently have the claimed properties.

In addition, because Bohnsack does not disclose changing or adjusting the crystallinity in any way, Bohnsack also does not provide a teaching, suggestion, or motivation to obtained the claimed composition with the claimed properties.
Therefore, Bohnsack neither inherently has the claim composition, nor renders obvious the claim composition with claimed properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725